DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3, 6-25 are allowed. The following is an examiner’s statement of reasons for allowance: Regarding claims 1, 3, and 6-20, allowability resides, at least in part, with the prior art not showing or fairly disclosing wherein the second terminal has a plurality of first guide grooves, the movable contact portions of the pair of first terminals are movably inserted in to the first guide grooves in the first direction, in combination with the remaining limitations. Regarding claims 21-25, allowability resides, at least in part, with the prior art not showing or fairly disclosing the movable contact portion of the first terminal electrically contacts the second terminal while the first terminal and the housing are movable with respect to the second terminal along a first direction parallel to a plane defined by the surface of the circuit board, in combination with all the remaining limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILAGROS JEANCHARLES whose telephone number is 571-270-0643. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MILAGROS JEANCHARLES/Examiner, Art Unit 2833                                                                                                                                                                                                        /EDWIN A. LEON/Primary Examiner, Art Unit 2833